DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 20 is withdrawn in view of the amendment thereto.

Drawings
The objections to the drawings are withdrawn in view of the amendments thereto.

Examiner’s Note
	The amendments to the written description have NOT been entered since the amended to text to ¶ 0022 is believed to be new matter.  Since the amendments to the written description have not been entered, the other proper amendments to ¶ 0014-0015, 0018 have also NOT been entered.  Accordingly, the below objections to the specification apply.

Specification
The written description is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites, “where the plurality of foils is positioned symmetrically relative to a divider of the cavity” which has no antecedent basis in the written description.
Claim 8 recites, “each of the plurality of resource adapters” which has no corresponding element number in the written description.
Claim 9 recites, “the thermally-conductive compound” which has no corresponding element number in the written description.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite, “the positioning of the foils of the plurality of foils being set a priori without regard for the particular location at which each of the plurality of resources are to be coupled to the active heatsink” which is new matter not supported by the originally filed specification.  The Applicant has not specifically pointed out, nor has the Examiner been able to find, support in the originally filed written description for such a limitation.  Applicant’s should cite support for this limitation or amend, as appropriate.
Claims 2-20 depend from claim 1 and are rejected since they inherit the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 5,014,904) in view of Fumi (US 6,457,514).
With respect to claim 1, 4, 7, 17-18, Morton teaches an active fluid cooled heatsink for cooling a plurality of resources (74) to be coupled thereto, comprising: a heatsink body having a cavity (22) therein, the heatsink body having at least a top internal surface and a bottom internal surface (Top surface of passage 22 and bottom surface of passage 22); at least an inlet (12) for receiving fluid at a first temperature into the cavity; at least an outlet (14) for expelling fluid at a second temperature from the cavity; a plurality of foils (24) within the cavity, the positioning of the foils of the plurality of foils being set a priori without regard for the particular location at which each of the plurality of resources are to be coupled to the active heatsink (Col. 5, ll. 33-35); and a surface area (Top surface of 10, see Fig 6) configured for mounting of a plurality of resource adapters (78).  
Morton fails to specifically teach or suggest that the plurality of foils are disposed in contact with the bottom internal surface of the heatsink body, where wherein the foils of the plurality of foils are positioned symmetrically relative to a divider of the cavity and configured to direct the flow of the fluid (Cl. 1), that the fluid is at least any one of: a cooled gas, a liquid, and an engineered fluid (Cl. 4), that the channel is tapered to provide at least one of: a reduction in fluid pressure, and an increase in fluid pressure (Cl. 7), that the divider defines at least two cavity portions, and wherein the at least two cavity portions are connected by a channel (Cl. 17); and that the divider and the plurality of foils are at least any one of: equal in height, and unequal in height (Cl. 18). 
Fumi, however, teaches (In Fig 1) an active fluid cooled heatsink comprising: a heatsink body (1) having a cavity therein, the heatsink body having at least a top internal surface (Internal surface of 3) and a bottom internal surface (Not labeled but the internal surface of the bottom of the heatsink); at least an inlet (1b) for receiving a cooling liquid (Col. 3) at a first temperature into the cavity; at least an outlet (1c) for expelling fluid at a second temperature from the cavity; a plurality of foils (2, See Fig A below) within the cavity disposed in contact with the bottom internal surface of the heatsink body (Col. 3, ll. 4-7), where the plurality of foils is positioned symmetrically relative to a divider (4) of the cavity (See Fig A below) and configured to direct the flow of the fluid (See Fig 1, fluid flows over the foils which then directs the fluid); and a surface area (Top surface of 3) configured for mounting a plurality of resource adapters, the channel is tapered to provide at least one of: a reduction in fluid pressure, and an increase in fluid pressure (See Fig 1); wherein the divider defines at least two cavity portions (1a), and wherein the at least two cavity portions are connected by a channel (See Fig 1); and that the divider and the plurality of foils are at least any one of: equal in height, and unequal in height (They will either be equal or unequal in height).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fumi with that of Morton, such that the plurality of foils are in contact with the bottom internal surface of the heatsink body and are positioned symmetrically relative to a divider of the cavity and configured to direct the flow of fluid, as taught by Fumi, since doing so would allow for the foils to be appropriate affixed to the heatsink and further to allow for a particular desired flow pattern through the heatsink.


    PNG
    media_image1.png
    396
    457
    media_image1.png
    Greyscale

With respect to claim 3, Morton further teaches that the second temperature is higher than the first temperature (10 is a cold plate and thus the fluid within the cold plate is used to cool the components mounted thereon and hence the fluid being expelled from the cold plate will be warmer than the fluid entering the cold plate).
With respect to claim 6, Morton further teaches at least a channel (22) for directing flow of the fluid.
With respect to claim 8, Morton further teaches that each of the resource adapters (78) is configured to exchange heat from a corresponding electronic resource (74) which is mounted thereon to the fluid cooled heatsink (10) when the resource adapters (78) are mounted to the surface area of heat sink (See Fig 6).
With respect to claim 9, Morton further teaches a thermally conductive compound (76) disposed between the electronic resource (74) and the corresponding resource adapter (78) and between the heatsink (10) and the corresponding resource adapter (78, where 82 is between the heatsink and the adapter).
With respect to claim 10, Morton further teaches that the thermally conductive compound is at least one of: electrically-conductive and electrically-insulating (76 and 82 will be one of electrically conductive or electrically insulating).
With respect to claim 11, Morton further teaches that each resource adapter (78) is configured to conform to the corresponding electronic resource (74) and to at least a portion of the surface area of the heatsink (See Fig 6).
With respect to claim 12, Morton further teaches that each resource adapter (78) comprises a surface (Bottom surface) configured to provide maximized contact area with the portion of the surface area of the heatsink (The flat bottom surface of 78 is configured to provide maximized contact area with the flat top surface of the heatsink, see Fig 6).
With respect to claim 13, Morton further teaches that each resource adapter (78) comprises a surface (Bottom surface) configured for fastening of the resource adapter to the heatsink (See Fig 6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Fumi and further in view of Chester et al. (US 9,392,727 – hereinafter, “Chester”).
With respect to claim 2, Morton as modified by Fumi teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 2.  Chester, however, teaches (In Fig 17) a cold plate which includes plural inlets (411, 412).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chester with that of Morton, such that the heatsink of Morton includes plural inlets, as taught by Chester, since doing so would allow separate flows within the heatsink of Morton.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Fumi.
	With respect to claim 5, Morton as modified by Fumi teaches the limitations of claim 4 as per above but fails to specifically teach or suggest the limitations of claim 5.  However it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination1.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the fluid of Fumi be an engineered fluid having a dielectric performance since doing so would allow for electrical components to be cooled without the risk of short circuiting.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Fumi and further in view of Beckett et al. (US 2018/0349188 – hereinafter, “Beckett”).
	With respect to claims 14-16, Morton as modified by Fumi teaches the limitations of claim 1 as per above and Morton further teaches that at least two of the plurality of resources (74) being electronic resources (Cl.1, “electronic devices”) but fails to specifically teach the limitations of claims 14-16.  Beckett, however, teaches (In Fig 1) a system which includes a controller (110), an I/O interface (170), wherein the I/O interface is adapted to connect to a plurality of electronic resources (102, 104); a power supply (195), wherein the power supply is operative for at least one of: connecting the controller to a power grid and supplying power from the power grid to the controller (¶ 0020), the plurality of resources are powered by at least one of: direct connection to the power supply, and connection to the controller (See Fig 1, 110 connects via 106, 108 to resources 102, 104 and is able to provide power thereto via this connection).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beckett with that of Morton as modified by Fumi, such that the invention of Morton is part of a larger system including a controller, I/O interface and power supply, as taught by Beckett, since doing so would allow for the system of Morton to include information handling components allowing for the system to potentially process information.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Fumi and further in view of Fujii et al. (US 4,572,286 – hereinafter, “Fujii”).
	With respect to claim 19, Morton as modified by Fumi teaches the limitations of claim 1 as per above and Fumi does teach stops within the channels (1a) but fails to specifically teach or suggest that they cause turbulence in the fluid flowing through the channels.  Fujii, however, teaches a cooling apparatus with inner walls which includes projections for causing turbulence (Col. 2, ll. 1-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii with that of Morton as modified by Fumi, such that the projections in the channels of Fumi induce turbulence, as taught by Fujii, since doing so would provide better heat transfer to the foils (2) within the channels.  Indeed it is well known that turbulent flow results in increased heat transfer between a fluid and structures in contact therewith.
	With respect to claim 20, the foils and the stop in Fumi will either be equal in height or unequal in height as claimed.

Response to Arguments
With respect to the Applicant’s remarks to the drawings (Present remarks page 8) the Examiner notes that the amendments to the drawings have been entered and that the objections thereto have been withdrawn. 
With respect to the Applicant’s remarks to the specification that, “Paragraph 22 of the specification is amended herein to particularly recite this feature of the claims.” (Present remarks page 9) the Examiner respectfully notes that, since the amendment to the written description was NOT entered, the noted deficiency remains.  Accordingly, the objection to the specification is maintained.
With respect to the Applicant’s remarks to claims 1-20 that, “This ground of rejection is respectfully traversed for the following reason. Support for the limitation can be found in paragraph 17 as originally filed and FIGs. 2A, 2B, and 3. In particular, paragraph 17 states: 
The adapter allows manufacturing of a heatsink with a geometry 
which provides for connection to a maximum number of resources, while dissipating a large amount of heat generated by those resources 
Figs. 2A and 2B show the design of the heatsink with various foils. Fig. 3 shows the heatsink of FIGs. 2A and 2B with resource adapters mounted thereon. In addition, paragraph 22 has been amended to better convey what is already clear from the text and the drawing as originally filed. Withdrawal of this ground of rejection is respectfully requested.” (Present remarks page 9) the Examiner respectfully disagrees.  Cited paragraph 17 cannot possibly support, “the positioning of the foils of the plurality of foils being set a priori without regard for the particular location at which each of the plurality of resources are to be coupled to the active heatsink” as this recitation is describing the inventive process used to form the active cooled heatsink (IE, “we will just place the foils here without regard to where the resources are ultimately attached”).  Paragraph 17 doesn’t describe that the fins are formed first, without any regard for where resources will be placed, only that the heatsink can have a geometry which provides for connection to a maximum number of resources, while dissipating a large amount of heat by those resources. 
Similarly, Figs 2A, 2B, and 3 cannot possibly support “the positioning of the foils of the plurality of foils being set a priori without regard for the particular location at which each of the plurality of resources are to be coupled to the active heatsink” since, again, this statement is a statement about the inventive process.  Figs 2A, 2B, and 3 all show a finished product, not the process which was used to invent the active fluid cooled heatsink. 
Since the originally filed specification and drawings fail to support the limitations in question, the 112(a) rejections to claims 1-20 are maintained.
With respect to the Applicant’s remarks to claim 1 that, “In other words, what we have here is a rejection based on finding apparent piece parts but the piece parts cannot be fit together to actually form the invention as claimed” (Present remarks page 11) the Examiner respectfully disagrees and notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art2.  In this instance, the Examiner respectfully submits that when Morton is taken in view of Fumi, one of ordinary skill in the art would arrive at the invention of claim 1.  Indeed, the deficiencies of Morton (that the foils are in contact with the bottom internal surface of the heatsink body and that the foils are positioned symmetrically relative to a divider of the cavity) are easily remedied by Fumi.  Accordingly, the 103(a) rejection to claim 1 is maintained.
With respect to the Applicant’s additional remarks to the dependent claims (Present remarks page 12) the Examiner respectfully notes that, since the remarks regarding independent claim 1 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.07
        2 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).